DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “each of the first routing groove and the second routing groove includes a curved inner surface having a curvature radius that is larger than a radius of the first wire and the second wire,  in a condition in which the cover is attached to the routing member, a distance between an inward surface of the cover and the curved inner surface of each of the first routing groove and the second routing groove in a direction that is perpendicular to the inward surface of the cover is the same length as a diameter of the first wire, and the routing member includes: a bottom wall; a partition wall that extends toward the cover from an upper surface of the bottom wall and is provided between the first routing groove and the second routing groove such   that the curved inner surface of the first routing groove and the curved inner surface of the second routing groove constitute opposite wall surfaces of the partition wall; and a cover abutment portion provided at an upper end of the partition wall and is configured to abut the inward surface of the cover in a condition in which the cover is attached to the routing member.” Therefore claims 1 and 3-6 are allowed.


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed December 3, 2021, with respect to claim1 have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn. The applicant argues that Toyama (or any other prior art of record) does not disclose or teach at least "a partition wall that extends toward the cover from an upper surface of the bottom wall and is provided between the first routing groove and the second routing groove," and "a cover abutment portion provided at an upper end of the partition wall," as recited in claim 1 in the claimed combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847    

/William H. Mayo III/Primary Examiner, Art Unit 2847